Citation Nr: 0200826	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  01-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a timely notice of disagreement of a November 1999 
rating decision that denied service connection for hairy cell 
leukemia was filed.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 2001 decision rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that held that the veteran failed to submit a 
timely notice of disagreement with a November 1999 denial of 
service connection for hairy cell leukemia. 

In November 2001, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  


FINDINGS OF FACT

1.  In November 1999, the RO issued a rating action wherein 
service connection for hairy cell leukemia was denied.

2.  On November 5, 1999, the RO furnished the veteran with a 
copy of the November 1999 rating action and provided him with 
notice of his appellate rights.

3.  The evidence does not show that a notice of disagreement 
with the November 5, 1999, rating action was received on or 
before November 5, 2000. 

4.  On February 12, 2001, the RO received a VA Form 21-4138, 
Statement in Support of Claim, wherein the veteran expressed 
disagreement with the November 1999 rating action.  



CONCLUSION OF LAW

The veteran's appeal is untimely and his claim lacks legal 
merit and entitlement under the law.  38 U.S.C.A. §  7105 
(a), (c) (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for hairy cell leukemia.  After a review of the 
record, the Board finds that there is no legal basis to this 
claim.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated as a consequence of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The Board finds, in this case, that the law and not the 
evidence is dispositive, in that applicable regulations 
specifically state that a Notice of Disagreement (NOD) be 
filed within one year from the date that the RO mails notice 
of its decision to the veteran.  38 C.F.R. § 20.302(a) (2001) 
see also 38 C.F.R. § 3.160(d) (2001).

In the present case, a rating decision was rendered in 
November 1999 denying service connection for hairy cell 
leukemia.  The veteran was notified of this decision by 
letter dated November 5, 1999.  He was also informed of his 
right to appeal and supplied with a VA Form 4107.  A review 
of the claim folder does not show that a NOD was filed within 
one year of notification of the denial.  On the contrary, the 
first correspondence of any type submitted by the veteran 
subsequent to the November 1999 rating action is a VA Form 
21-4138, Statement in Support of Claim, that was received on 
February 12, 2001.  On this statement the veteran expressed 
disagreement with the November 1999 rating decision.  During 
his November 2001, the veteran acknowledged that he received 
the VA decision denying his claim in 1999.  He further stated 
that he filed a notice of disagreement in 2001.   

The Board finds that the appeal of the November 1999 rating 
action is untimely.  The regulations pertaining to the 
appellate procedure are clear.  The veteran was informed of 
the denial of his claim for service connection by letter 
dated November 5, 1999.  He, therefore, had the duty of 
filing a Notice of Disagreement with the decision on or 
before November 5, 2000.  The evidence does not show that the 
veteran complied with this requirement.  Accordingly, the 
November 1999 rating action is final.  38 C.F.R. § 20.302 (a) 
(2001).  Additionally, the Board cannot find a legal basis, 
either in statute or regulation, that would render the 
veteran's claim valid.  Accordingly, the claim that a timely 
appeal of the November 1999 rating action was filed is denied 
as it is without legal merit or entitlement under the law.  
Sabonis.

As an additional matter, the Board must consider the impact 
of the Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claim.  38 U.S.C.A. 
§§ 5100-5107 (West Supp. 2001); 66 Fed Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended as 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These recent 
changes in the law eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  Further, the VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date. VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Nevertheless, for the 
reasons stated below, the Board finds that VA's duties under 
the VCAA have been fulfilled even though the RO did not have 
the benefit of the explicit provisions of the VCAA.

In both the March 2001 correspondence and the May 2001 
Statement of the Case pertaining to the timeliness of appeal 
issue, the RO notified the veteran of the reasons why it was 
determined that he did not perfect a timely appeal to the 
November 1999 rating decision.  Specifically, the fact that 
he did not submit a timely notice of disagreement after 
notification of the adverse 1999 rating action.  This is 
essentially the same rationale for the Board's decision 
herein.  It is also noted that the May 2001 Statement of the 
Case included a summary of the applicable statutory and 
regulatory provisions pertinent to the instant case.  
Further, the veteran has not indicated the existence of any 
evidence that is not on file which would support a finding 
that a notice of disagreement was timely filed.  Moreover, 
the Board notes the issue of timeliness of appeal is a 
question of law; the veteran either fulfilled the 
requirements or he did not.  The Court has held that when the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Since the veteran did not fulfill 
the legal requirement of filing a timely notice of 
disagreement to the adverse 1999 rating decision, the benefit 
of the doubt doctrine is not for application in the instant 
case.  Also, as the law and not the facts is dispositive in 
this case, there does not appear to be any reasonable 
possibility that any additional assistance would aid in 
substantiating the veteran's claim.  See § 3 of the VCAA, to 
be codified at 38 U.S.C.A. § 5103A(a)(2).

For the reasons stated above, the Board has determined that 
the veteran's claim must be denied as a matter of law.  The 
Board has also determined that the duty to assist and the 
duty to notify provisions of the VCAA have been fulfilled 
regarding the issue on appeal.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  Thus, the Board concludes 
that further development and further expending of VA's 
resources is not warranted.


ORDER

The appeal of the November 1999 rating action is untimely; 
therefore, the claim for service connection for hairy cell 
leukemia is denied and the appeal is terminated.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

